March 30. 1966


Honorable Joe Resweber               Opinion No. C-641
County Attorney
Harris County                        Re:   Responsibility for the
Houston, Texas                             cost of operating the
                                           Harris County Convales-
Dear Sir:                                  cent Ward.
          This is in reply to your letter, with memorandum
brief attached, in regard to the above matter. Pertinent
facts from your letter and brief are quoted as follows:
         "This office was requested by Mr. S. B.
    Bruce, County Auditor of Harris County, to
    render an opinion as to whether or not the
    cost of operation of the County's Convales-
    cent Ward is one for which Harris County may
    legally budget funds, or whether responsibility
    for such cost now rests with the newly created
    Harris Count Hospital District, In the light
    of Article 41q&n, V.A.C..S.,the statute authorizing
    the creation of such District.
          "The Harris County Convalescent Ward is
     located . . .in the City of Houston, Texas, In
     a building jointly owned by the City of Houston,
     and Harris County. . . .
          11
           . . .
            "Only Indigent persons in need of therapy--

     any number of sources, direct from the charity
     hospitals In the City upon their discharge or
     release, from nursing homes or upon recommendation
     of social workers within the Welfare Deoartment
     and from various and sundry other sources.
                                                 %=
      erson admitted to the Ward Is first processe
      hrough the Ben,Taub General Hospital, the newest



                            -3111-
Hon. Joe Resweber, page 2 (C-641)


     of the two charity hospitals comprising the Hospital
     District, for the purpose of being assigned a clinic
     number and having a file made for him, should the
     contingency arise necessitating his Immediate trans-
     fer to the hospital under emergency conditions.
          11
           . . .
         "In light of the above and foregoing facts,
    the question which thus presents itself for which
    an answer Is sought is whether or not the accompllsh-
    ments and goals of the Convalescent Ward are such
    as envisioned by the Legislature to be assumed by
    the newly created Harris County Hospital District
    In the light of Article 449&n, V.A.C.S., . . ,
         1,
          . . .
         ~"The further question thus arises as to
    whether or not the Convalescent Ward is a
    nursing home In the light of the definition
    set out above from Article 4442c, and if so,
    does this fact take It out of the scope of
    application of Article 449&n, . . .'I (Emphasis
    added throughout).
          An analysis of your letter and brief discloses several
questions. First, whether the Harris County Convalescent Ward
is a Convalescent or Nursing Home, etc., as defined and governed.
by Article 4442c, Vernon's Civil Statutes. And secondly, If it
is a Convalescent or Nursing Home, etc., as defined by Article
444&z, does this fact take it out of the scope of Article 449&n,
Vernon's Civil Statutes. And lastly, whether responsibility for
operation costs of the Harris County Convalescent Wardsremains
with Harris County or now rests with the newly created Hospital
District.
          The first question, above, requires an analysis of
Articles 4442~ and 4437f, Vernon's Civil Statutes. Article 4442~
pertains to licensing and control of convalescent or nursing homes,
etc., as defined In the Article. Article 4437f pertains to the
licensing and control of hospitals , as defined In the Article,
operating under Texas law. Section 2(a) of Article 4442c, provides
In part as follows:
          "'Institution' fionvalescent and nursing
     homes and related ln%itutiona7means   an es-
     tablishment which furnishes (rn single or mul-
     tiple facilities) food and shelter to four (4)



                          -3112-
 1




Hon. Joe Resweber, page 3 (C-641)


     or more persons unrelated to the proprietor,
     ad, in addltlon, provides minor treatment
     under the direction and.supervision of a
     physician licensed by the Texas State Board
     of Medical Examiners, or services which meet
     some need beyond the basic provision of food,
     shelter, and laundry.      .And provided fur-
     ther, that the provisions'of this act shall
     not apply to any hospital as that term is
     defined in the Texas Hospital Licensing Law.
     . . .
          11
           . . .nor shall It include general or
     special hospitals licensed in pursuance of or
     as those terms are defined In the Texas Hospital
     Licensing Law."
          Section 2(b) of Article 4437f provides as follows:
          'For the purpose of this Act:
          I,
               .   .   .



          "The term                  ' means any
     establishment o                  facilities,
     and beds for use beyond twenty-four (24) hours
     for two (2) or more non-related Individuals re-
     quiring diagnosis, treatment or care for Illness,
     injury, deformity, abnormality, or pregnancy, and
     regularly maintaining at least clinical laboratory
     services, diagnostic X-ray services, treatment
     facilities which would Include surgery and/or ob-
     stetrical care, and other definitive medical and
     surgical treatment of similar extent."
          Section 2 (b)(l) of Article 4437f, provides as follows:
           "The term 'special hospital' means any es-
     tablishment offering services, facilities and
     'beds for use beyond twenty-four (24) hours for
     two (2) or more non-related individuals who are
     regularly admitted, treated and discharged and
     require services more intensive than room, board,
     personal services and general nursing care and
     which has clinical laboratory facilities, diagnostic
     X-ray facilities, treatment facilities and/or other
     definitive medical treatment and has a medical staff
     In regular attendance, and maintains records of the
     clinical work performed for each patient.




                           -3113-
      .


Hon. Joe Resweber, page 4 (c-641)


          "The definition of 'hospltalf does not ln-
     elude those facilities licensed pursuant to the
     provisions of Article 4442c, Acts 1953 Legislature,
     Page 1005, Chapter 413."
          Based upon the facts in your memorandum brief con-
cerning the operation and equipment of the Harris County Con-
valescent Ward, It Is our opinion that the Harris County Con-
valescent Ward is an "Institution" as defined by Article 4442~.
          The next question then is whether the Ward, being
subject to Article 444% and not a hospital, falls within the
scope of Article 449&n. In other words did the Legislature in-
tend for Institutions, operated just as the Harris County Con-
valescent Ward Is operated, to be a part of a county-wide hospital
district created under Article &494n?
          Pursuant to Section 4 of Article IX of the Constitution
of Texas, the Legislature enacted Article &I&n, which provides
for the creation of a.county-wide hospital district.
           Section 1 of Article 449&n provides, in part, as
follows:
          'Any County having a population of 190,000
     or more, and Galveston County that does not
     own or operate, or that does iwn and operate a
     hospital or hospital system, by itself or jointly
      ith    it   f   indigent and needy persons, may
     Ee co&~itu"~ea"~ Hospital District . . . and may
     take over the hospital or hospital system, . . .'
           Section 4 of Article &4$&n provides In part as follows:
          "Any-lands, buildlngs or equipment that
     may be jointly or separately owned by such
     county and city, and by which medical services
     or hospital care, including geriatric care, are
     furnished to the Indigent or needy persons of
     '&hecity and county, shall become the property_
     of the Hospital District; . . .I'
           Section 13 of Article 449&n provides in part as
follows:
          "NO county that has been constituted a
     Hospital District, and no city therein, shall
     thereafter levy any tax for hospital purposes;




                             -3114-
Hon. Joe Resweber, page 5 (c-641)


     and such Hospital District shall   be deemed to
     have assumed full responsibility   for the furnish-
     ing of medical and hospital care   for the needy
     and indigent persons residing in   said Hospital
     D s ric
     -itd
     For the RospitaleDiitzict."
          It seems clear, from the above quoted, that the
Legislature Intended to include all medical services, hospital
care and geriatric care for the Indigent and needy within the
scope of Article &Q&n.   In other words, the hospital district
would take over all medical or hospital care of the Indigent and
needy within the county.
          In Attorney General's Opinion No. C-382 (1965) it was
stated in part as follows:
               .A hospital district established under
     Article 449&n takes over the count system pre-
     viously established under Article %478, and the
     hospital district thenceforth carries out all the
     duties and obligations the county previously had
     for the care Andytreatment of 'persons' suffering
     from any illness, disease or injury.
         "It must be here noted that the primary func-
    tion of the Hospital District Is the furnishing of
    medical and hospital care for the Indigent and the
    needy of the county, and that such function must
    cake precedence over all others."
          In a case involving the Bexsr County Hospital District,
which was created under ATtlcle 449&n, the Texas Supreme Court
stated, (page 447), that . . .the entire function of maintaining
and operating hospitals was transferred to a d   erent governmental
w3i7.s:W.Bexar      County.Hospital District v?f6rosby, lb0 Tex.

          The Legislature, by express language, provided that a
newly created hospital district would take over a previously owned
                                                 or hospital service,
                                                  ersons In the
                                                orbids the County
                                                 purposes, after
the creation of such a district. Therefore, it is our opinion
that "Institutions" operated for the indigent and needy, just as
the Harris County Convalescent Ward, fall within the scope of
Article 4494n.




                           -3115-
     .


Hon. Joe Resweber, page 6 (C-641)


          In answer to Question #3, it Is our opinion that the
responsibility for the operation costs of the Harris County Con-
valescent Ward now rests with the newly created Harris County
Hospital District.
                     SUMMARY
          The responslblllty for the operation costs
     of the Harris County Convalescent Ward now rests
     with the Harris County Hospital District.
                           Very truly yours,
                           WAGGONER CARR
                           Attorney Qeneral




JCMcC:mkh
APPROVED:
OPINION COMMITTEE
W. V. Geppert, Chairman
John Reeves
Malcolm Quick
Jack Goodman
Marietta Payne
APPROVED FOR THE ATTORNEY GENERAL
BY: T. B. Wright




                          -3116-